Citation Nr: 1646453	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye condition, to include as secondary to service-connected hepatitis B. 


REPRESENTATION

Appellant represented by:	Agent Barbara R. Lincoln


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 and from November 2002 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran perfected appeal only as to the issue of entitlement to service connection for a bilateral eye condition.

The Board notes that the Veteran was initially represented by Texas Veterans Commission, but in July 2015, the Veteran submitted a VA Form 21-22a designating Agent Barbara R. Lincoln as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the appeal is warranted.

The Board finds that the Veteran should be provided with an appropriate VA examination to assess the nature and etiology of his claimed bilateral vision condition.  During the February 2016 hearing, the Veteran testified that he has conjunctivitis, has been told that he as nodules behind his eye, and has experienced difficulty seeing at night, constant headaches, and pain in his left eye.  Id. at p. 3.  Additionally, the Veteran stated that he has experienced blurry vision since his active duty service, during which he was prescribed glasses.  Id.  The Veteran further averred that he believes that his current vision issues are related to exposure to dust in service and from spending most of his time watching sonar or other control panels or screens on boats or submarines, during his first period of active duty service from 1989 to 1993.  Id. at p. 5-6.  Additionally, the Veteran maintained that his service-connected hepatitis B has also secondarily caused or aggravated his claimed bilateral eye condition.  Medical evidence of record shows that a couple of small retinal hemorrhages were seen in the macula of the Veteran's left eye and that he has been diagnosed with conjunctivitis.  See March 16, 2006 Private Physician Letter, December 29, 2011 Private Treatment Record.  Review of the record reveals that he has not undergone VA examination to assess his claimed eye condition.  Accordingly, the Board finds that examination to obtain appropriate medical opinion is needed to resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While on remand, the AOJ should provide the Veteran with an opportunity to identify or submit any outstanding private treatment records in support of his claim, as he stated that he only receives treatment for his eyes from private healthcare providers, including Dr. Mark Johnson.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to submit or identify any outstanding private treatment records relevant to the claim on appeal, including any recent treatment received from Dr. Mark Johnson.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession

2.  Provide the Veteran should with an appropriate VA examination for his claimed bilateral eye condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner must furnish an opinion with respect to the following:

(A) Does the Veteran have any current bilateral eye disabilities?  In answering, the examiner must consider and address the following:
* The Veteran's February 2016 hearing testimony that he has conjunctivitis, has been told that he as nodules behind his eye, and has experienced difficulty seeing at night, constant headaches, and pain in his left eye.
* A March 16, 2006 Private Physician Letter reflecting that the Veteran has or had a couple of small retinal hemorrhages in the macula of the Veteran's left eye.
* A December 29, 2011 Private Treatment Record reflecting a diagnosis of conjunctivitis. 

(B) For each eye disability found, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability was caused or aggravated (i.e., permanently worsened beyond normal progression) by his service-connected hepatitis B?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(C) For each eye disability found, is it at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to the Veteran's active duty service?  In answering, the examiner must consider and address the following:
* The Veteran's February 2016 hearing testimony that his current vision issues are related to exposure to dust in service and from spending most of his time watching sonar or other control panels or screens on boats or submarines, during his first active duty period from 1989 to 1993. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

